WiNsnow, J.
There were two principal questions of fact which were seriously litigated in this case, namely: First. *113Had the defendant, Smith, endowed Eoberts with apparent authority to purchase the goods in question as his agent? And, second, Did the plaintiff make the sale to Eoberts upon his sole personal credit and responsibility?”
Upon both of these questions there was evidence pro and ■con, and the jury decided them against the plaintiff. We ■cannot say that the verdict was against the weight of the ■evidence; hence it must stand unless error appears.
The only serious contention of error is that the court erred in charging the jury that certain statements of account in which Smith’s name appeared as debtor, and which the plaintiff made out and sent to Eoberts, were not evidence against Smith if he had no knowledge of them. This charge was certainly correct. Smith could not be charged, nor his liability in any way affected, by any such written memorandum of which he had no notice or knowledge.
It is suggested rather than argued that there was a ratification by Smith of the purchase by reason of the goods having passed into the stock which he held as assignee. It does not appear how much, if any, of the goods bought of Knapp were sold by the assignee; but it does appear that Eoberts settled with his creditors, and that Mr. Smith settled his accounts as assignee, and turned over the money and property in his hands to Eoberts, before this claim was made upon him. Under these circumstances there cannot be any ground of ratification.
By the Oourt.— Judgment affirmed.